Rothrock, J.
l. evidence : sufficiency of: new tr«ai. The principal ground upon which a reversal of the judgment is claimed, is that the verdict finds no support in the evidence. This point is urged in a printed argument which elaborately reviews the *705evidence, and counsel in an oral argument strenuously com tended that under the evidence there was no justification for the verdict, and that notwithstanding the well known rule prevailing here, a new trial should be granted.
We have each carefully examined tbe whole record. The evidence appears to be fully presented and our conclusion is that tbe judgment must be affirmed. It is not to be expected that we will set out and discuss tbe evidence. The announcement of our conclusion on a question of fact is sufficient. The evidence is of no consequence to the profession and our views upon it would probably leave counsel for tbe appellant witb minds unchanged, firmly believing that the verdict is a great wrong upon their client.
II. The motion for a new trial was grounded, in part, upon certain alleged newly discovered evidence. This evidence was merely cumulative, and therefore was not such as entitled tbe defendant .to a new trial.
Affirmed.